McLaughlin, J. (concurring):
When this case was before the court on a former appeal from an interlocutory judgment sustaining a demurrer to the complaint (85 App. Div. 460) I was of the opinion that the agreement in question, in so far as it related to copyright books, did not viólate section 1 of chapter 690 of the Laws of 1899, and it seems from the opinion delivered by Chief Judge Parker that the Court of Appeals entertained 'the same view (177 N. Y. 473). The recent decision of the Supreme Court of the United States in Bobbs-Merrill Co. v. Straus (210 U. S. 339) is to the effect, as I read the opinion of Mr. Justice Day, that this view is erroneous, and for this reason I concur in the opinion of Mr. Justice Ingraham.